Exhibit 10.8

 

Amended and Restated Supplemental Executive Retirement Plan

 

 

 

NEWPORT FEDERAL SAVINGS BANK AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

Amended and Restated as of January 1, 2008

 

 

Newport Federal Savings Bank

Supplemental Executive Retirement Plan

 

Table of Contents

 

Article I Introduction 1       Article II Definitions 2       Article III
Eligibility and Participation 5       Article IV Benefits 5       Article V
Accounts 6       Article VI Supplemental Benefit Payments 7       Article VII
Claims Procedures 7       Article VIII Amendment and Termination 8       Article
IX General Provisions 10

 

 

Article I

Introduction

 

Section 1.01 Purpose, Design and Intent.

 

(a)The purpose of the Newport Federal Savings Bank (the “Bank”) Amended and
Restated Supplemental Executive Retirement Plan (the “Plan”) is to assist the
Bank and its affiliates in retaining the services of key employees until their
retirement, to induce such employees to use their best efforts to enhance the
business of the Bank and its affiliates, and to provide certain supplemental
retirement benefits to such employees.

 

(b)The Plan, in relevant part, is intended to constitute an unfunded “excess
benefit plan” as defined in Section 3(36) of the Employee Retirement Income
Security Act of 1974, as amended. In this respect, the Plan is specifically
designed to provide certain key employees with retirement benefits that would
have been provided under various tax-qualified retirement plans sponsored by the
Bank but for the applicable limitations placed on benefits and contributions
under such plans by various provisions of the Internal Revenue Code of 1986, as
amended.

 

(c)The Bank previously implemented a certain Supplemental Executive Retirement
Plan effective as of January 1, 2006 (the “Prior SERP”). This Plan amends and
restates the Prior SERP in its entirety as hereinafter set forth in order to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the final regulations issued by the IRS. The
Plan has been and shall continue to be operated in compliance with Section 409A
of the Code. The provisions of the Plan shall be construed to effectuate such
intentions.

 

1

 

Article II

Definitions

 

Section 2.01           Definitions.           In this Plan, whenever the context
so indicates, the singular or the plural number and the masculine or feminine
gender shall be deemed to include the other, the terms “he,” “his,” and “him,”
shall refer to a Participant or a beneficiary of a Participant, as the case may
be, and, except as otherwise provided, or unless the context otherwise requires,
the capitalized terms shall have the following meanings:

 

(a)            “Affiliate” means any corporation, trade or business, which, at
the time of reference, is together with the Bank, a member of a controlled group
of corporations, a group of trades or businesses (whether or not incorporated)
under common control, or an affiliated service group, as described in Sections
414(b), 414(c), and 414(m) of the Code, respectively, or any other organization
treated as a single employer with the Bank under Section 414(o) of the Code.

 

(b)            “Applicable Limitations” means one or more of the following, as
applicable:

 

(i)the maximum limitations on annual additions to a tax-qualified defined
contribution plan under Section 415(c) of the Code;

 

(ii)the maximum limitation on the annual amount of compensation that may, under
Section 401(a)(17) of the Code, be taken into account in determining
contributions to and benefits under tax-qualified plans; and

 

(ii)the maximum limitations, under Sections 401(k), 401(m), or 402(g) of the
Code, on pre-tax contributions that may be made to a qualified defined
contribution plan.

 

(c)            “Bank” means Newport Federal Savings Bank, and its successors.

 

(d)            “Board of Directors” or “Board” means the Board of Directors of
the Bank.

 

(e)            “Change in Control” means (1) a change in ownership of the
Company or the Bank under paragraph (i) below, or (2) a change in effective
control of the Company or the Bank under paragraph (ii) below, or (3) a change
in the ownership of a substantial portion of the assets of the Company or the
Bank under paragraph (iii) below:

i.Change in the ownership of the Company or Bank. A change in the ownership of
the Company or Bank shall occur on the date that any one person, or more than
one person acting as a group (as defined in Treasury Regulation Section
1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the corporation that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of such
corporation; or

2

 

ii.Change in the effective control of the Company or Bank. A change in the
effective control of the Company or Bank shall occur on the date that either (i)
any one person, or more than one person acting as a group (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vi)(D)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company or Bank possessing 30%
or more of the total voting power of the stock of the Company or Bank; or (ii) a
majority of members of the Company’s or Bank’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the corporation’s board of directors
prior to the date of the appointment or election, provided that this paragraph
(ii) is inapplicable where a majority shareholder of the Company or Bank is
another corporation; or

iii.Change in the ownership of a substantial portion of the Company’s or Bank’s
assets. A change in the ownership of a substantial portion of the Company’s or
Bank’s assets shall occur on the date that any one person, or more than one
person acting as a group (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company or Bank that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the corporation immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets. There is no Change in
Control event under this paragraph (iii) when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer.

For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Treasury Regulation Section
1.409A-3(i)(5), except to the extent modified herein.

 

(f)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)            “Committee” means the person(s) designated by the Board of
Directors, pursuant to Section 9.02 of the Plan, to administer the Plan.

 

(h)            “Common Stock” means the common stock of the Company.

 

(i)            “Company” means Newport Bancorp, Inc. and its successors.

 

(j)            “Eligible Individual” means any Employee who participates in the
ESOP or the 401(k) Plan, as the case may be, and whom the Board of Directors
determines is one of a “select group of management or highly compensated
employees,” as such phrase is used for purposes of Sections 101, 201, and 301 of
ERISA.

 

(k)            “Employee” means any person employed by the Bank or an Affiliate.

 

3

 



(l)            “Employer” means the Bank or Affiliate thereof that employs the
Employee.

 

(m)            “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

 

(n)            “ESOP” means the Newport Federal Savings Bank Employee Stock
Ownership Plan, as amended from time to time.

 

(o)            “ESOP Acquisition Loan” means a loan or other extension of credit
incurred by the trustee of the ESOP in connection with the purchase of Common
Stock on behalf of the ESOP.

 

(p)            “ESOP Valuation Date” means any day as of which the investment
experience of the trust fund of the ESOP is determined and individuals’ accounts
under the ESOP are adjusted accordingly.

 

(q)            “Effective Date” means January 1, 2008.

 

(r)            “Participant” means an Eligible Employee who is entitled to
benefits under the Plan.

 

(s)            “Plan” means this Newport Federal Savings Bank Supplemental
Executive Retirement Plan.

 

(t)            “401(k) Plan” means the Newport Federal Savings Bank Employees’
Savings & Profit Sharing Plan and Trust, as amended from time to time.

 

(u)            “Separation from Service” means the Participant’s death,
retirement or other termination of employment with the Bank within the meaning
of Code Section 409A. No Separation from Service shall be deemed to occur due to
military leave, sick leave or other bona fide leave of absence if the period of
such leave does not exceed six months or, if longer, so long as the
Participant’s right to reemployment is provided by law or contract. If the leave
exceeds six months and the Participant’s right to reemployment is not provided
by law or by contract, then the Participant shall have a Separation from Service
on the first date immediately following such six-month period.

Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Employer and Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than 50% of the average level of bona fide
services performed over the immediately preceding 36 months (or such lesser
period of time in which the Participant performed services for the Bank). The
determination of whether a Participant has had a Separation from Service shall
be made by applying the presumptions set forth in the Treasury Regulations under
Code Section 409A.

(v)             “Specified Employee” means any Participant who also satisfies
the definition of “key employee” as such term is defined in Code Section 416(i)
(without regard to paragraph 5 thereof). In the event a Participant is a
Specified Employee, no distribution shall be made to such Participant upon
Separation from Service (other than due to death) prior to the first day of the
seventh month following Separation from Service.

 

4

 



(w)            “Supplemental Savings Benefit” means the benefit credited to a
Participant pursuant to Section 4.03 of the Plan.

 

(x)            “Supplemental Savings Account” means an account established by an
Employer, pursuant to Section 5.03 of the Plan, with respect to a Participant’s
Supplemental Savings Benefit.

 

(y)            “Supplemental Stock Ownership Account” means an account
established by an Employer, pursuant to Section 5.02 of the Plan, with respect
to a Participant’s Supplemental Stock Ownership Benefit.

 

(z)            “Supplemental Stock Ownership Benefit” means the benefit credited
to a Participant pursuant to Section 4.02 of the Plan.

 

Article III

Eligibility and Participation

 

Section 3.01 Eligibility and Participation.

 

(a)Each Eligible Employee may participate in the Plan. An Eligible Employee
shall become a Participant in the Plan upon designation as such by the Board of
Directors. An Eligible Employee whom the Board of Directors designates as a
Participant in the Plan shall commence participation as of the date established
by the Board of Directors. The Board of Directors shall establish an Eligible
Employee’s date of participation at the same time it designates the Eligible
Employee as a Participant in the Plan.

 

(b)The Board of Directors may, at any time, designate an Eligible Employee as a
Participant for any or all supplemental benefits provided for under Article IV
of the Plan.

 

Article IV

Benefits

 

Section 4.01 Reserved.

 

Section 4.02 Supplemental Stock Ownership Benefit.

 

(a)Upon a Change in Control, the Employer shall credit to the Participant’s
Supplemental Stock Ownership Account a Supplemental Stock Ownership Benefit
equal to (i) less (ii), the result of which is multiplied by (iii), where:

 

(i)Equals the total number of shares of Common Stock acquired with the proceeds
of all ESOP Acquisition Loans (together with any dividends, cash proceeds, or
other medium related to such ESOP Acquisition Loans) that would have been
allocated or credited for the benefit of the Participant under the ESOP and/or
this Plan, as the case may be, had the Participant continued in the employ of
the Employer through the first ESOP Valuation Date following the last scheduled
payment of principal and interest on all ESOP Acquisition Loans outstanding at
the time of the Change in Control; and

 

5

 

(ii)Equals the total number of shares of Common Stock acquired with the proceeds
of all ESOP Acquisition Loans (together with any dividends, cash proceeds, or
other medium related to such ESOP Acquisition Loans) and allocated for the
benefit of the Participant under the ESOP and/or this Plan, as the case may be,
as of the first ESOP Valuation Date following the Change in Control; and

 

(iii)Equals the fair market value of the Common Stock immediately preceding the
Change in Control.

 

(b)For purposes of clause (i) of subsection (a) of this Section 4.02, the total
number of shares of Common Stock shall be determined by multiplying the sum of
(i) and (ii) by (iii), where:

 

(i)equals the average of the total shares of Common Stock acquired with the
proceeds of an ESOP Acquisition Loan and allocated for the benefit of the
Participant under the ESOP as of the three most recent ESOP Valuation Dates
preceding the Change in Control (or lesser number if the Participant has not
participated in the ESOP for three full years);

 

(ii)equals the average number of shares of Common Stock credited to the
Participant’s Supplemental ESOP Account for the three most recent plan years of
the ESOP (such that the three most recent plan years coincide with the three
most recent ESOP Valuation Dates referred to in (i) above); and



(iii)equals the original number of scheduled annual payments on the ESOP
Acquisition Loans.

 

Section 4.03 Supplemental Savings Benefit.

 

A Participant’s Supplemental Savings Benefit under the Plan shall be equal to
the excess of (a) over (b), where:

 

(a)is the sum of the matching contributions and other contributions of the
Employer that would otherwise be allocated to an account of the Participant
under the 401(k) Plan for a particular year, if the provisions of the 401(k)
Plan were administered without regard to any of the Applicable Limitations; and

 

(b)is the sum of the matching contributions and other contributions of the
Employer that are actually allocated on account of the Participant under the
provisions of the 401(k) Plan for that particular year, after giving effect to
any reduction of such allocation required by any of the Applicable Limitations.

 

Article V

Accounts

 

Section 5.01 Supplemental Stock Ownership Account.

 

6

 



The Employer shall establish, as a memorandum account on its books, a
Supplemental Stock Ownership Account. Upon a Change in Control, the Committee
shall credit to the Participant’s Supplemental Stock Ownership Account the
amount of benefits determined under Section 4.02 of the Plan. The Committee
shall credit the account with an amount equal to the appropriate number of
shares of Common Stock or other medium of contribution that would have otherwise
been made to the Participant’s accounts under the ESOP. Shares of Common Stock
shall be valued under this Plan in the same manner as under the ESOP. Cash
contributions credited to a Participant’s Supplemental Stock Ownership Account
shall be credited annually with interest at a rate equal to the combined
weighted return provided to the Participant’s non-stock accounts under the ESOP.

 

Section 5.02 Supplemental Savings Account.

 

The Employer shall establish a memorandum account, the “Supplemental Savings
Account” for each Participant on its books, and each year the Committee will
credit the amount of contributions determined under Section 4.03 of the Plan.
Contributions credited to a Participant’s Supplemental Savings Account shall be
credited monthly with interest at a rate equal to the combined weighted return
provided to the Participant’s account(s) under the 401(k) Plan.

 

Article VI

Supplemental Benefit Payments

 

A Participant’s Supplemental Stock Ownership Benefit and Supplemental Savings
Benefit shall be payable to the Participant in a lump sum within 90 days
following the first to occur of:

 

(a)           the later of (i) the Participant’s attainment of age 65 or (ii)
the Participant’s Separation from Service,

 

(b)            the Participant’s death; or

 

(c)            a Change in Control.

 

Notwithstanding anything herein to the contrary, if the Participant is a
Specified Employee and the distribution under this Article VI is due to the
Participant’s Separation from Service (other than due to death), solely to the
extent necessary to avoid penalties under Code Section 409A, the distribution
(or any part thereof) shall be delayed until the first day of the seventh month
following Separation from Service.

 

Article VII

Claims Procedures

 

Section 7.01 Claims Reviewer.

 

For purposes of handling claims with respect to this Plan, the “Claims Reviewer”
shall be the Committee, unless the Committee designates another person or group
of persons as Claims Reviewer.

 

7

 



Section 7.02 Claims Procedure.

 

(a)An initial claim for benefits under the Plan must be made by the Participant
or his beneficiary or beneficiaries in accordance with the terms of this Section
7.02.

 

(b)Not later than ninety (90) days after receipt of such a claim, the Claims
Reviewer will render a written decision on the claim to the claimant, unless
special circumstances require the extension of such 90-day period. If such
extension is necessary, the Claims Reviewer shall provide the Participant or the
Participant’s beneficiary or beneficiaries with written notification of such
extension before the expiration of the initial 90-day period. Such notice shall
specify the reason or reasons for the extension and the date by which a final
decision can be expected. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial 90-day period.

 

(c)In the event the Claims Reviewer denies the claim of a Participant or any
beneficiary in whole or in part, the Claims Reviewer’s written notification
shall specify, in a manner calculated to be understood by the claimant, the
reason for the denial; a reference to the Plan or other document or form that is
the basis for the denial; a description of any additional material or
information necessary for the claimant to perfect the claim; an explanation as
to why such information or material is necessary; and an explanation of the
applicable claims procedure.

 

(d)Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claims Reviewer’s disposition of the claimant’s claim, the
claimant may have a full and fair review of the claim by the Committee upon
written request submitted by the claimant or the claimant’s duly authorized
representative and received by the Committee within sixty (60) days after the
claimant receives written notification that the claimant’s claim has been
denied. In connection with such review, the claimant or the claimant’s duly
authorized representative shall be entitled to review pertinent documents and
submit the claimant’s views as to the issues, in writing. The Committee shall
act to deny or accept the claim within sixty (60) days after receipt of the
claimant’s written request for review unless special circumstances require the
extension of such 60-day period. If such extension is necessary, the Committee
shall provide the claimant with written notification of such extension before
the expiration of such initial 60-day period. In all events, the Committee shall
act to deny or accept the claim within 120 days of the receipt of the claimant’s
written request for review. The action of the Committee shall be in the form of
a written notice to the claimant and its contents shall include all of the
requirements for action on the original claim.

 

(e)In no event may a claimant commence legal action for benefits the claimant
believes are due the claimant until the claimant has exhausted all of the
remedies and procedures afforded the claimant by this Article VII.

 

Article VIII

Amendment and Termination

 

Section 8.01 Amendment of the Plan.

 

8

 



The Bank may from time to time and at any time amend the Plan; provided,
however, that such amendment may not adversely affect the rights of any
Participant or beneficiary with respect to any benefit under the Plan to which
the Participant or beneficiary may have previously become entitled prior to the
effective date of such amendment without the consent of the Participant or
beneficiary. The Committee shall be authorized to make minor or administrative
changes to the Plan, as well as amendments required by applicable federal or
state law (or authorized or made desirable by such statutes); provided, however,
that such amendments must subsequently be ratified by the Board of Directors.

 

Section 8.02 Termination of the Plan.

 

Subject to the requirements of Code Section 409A, in the event of complete
termination of the Plan, the Plan shall cease to operate and the Employer shall
pay out to the Participant his benefit as if the Participant had terminated
employment as of the effective date of the complete termination. Such complete
termination of the Agreement shall occur only under the following circumstances
and conditions:

(i)The Employer may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in the Participant’s gross income in the latest of (i) the
calendar year in which the Plan terminates; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.

(ii)The Board may terminate the Plan by Board action taken within the 30 days
preceding a Change in Control (but not following a Change in Control), provided
that the Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Employer are terminated so that the Participant
and all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the termination of the arrangements. For these
purposes, “Change in Control” shall be defined in accordance with the Treasury
Regulations under Code Section 409A.

(iii)The Board may terminate the Plan provided that (A) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Bank or Company, (B) all arrangements sponsored by the Bank that would be
aggregated with this Plan under Treasury Regulations Section 1.409A-1(c) if the
Participant covered by this Plan was also covered by any of those other
arrangements are also terminated; (C) no payments other than payments that would
be payable under the terms of the arrangement if the termination had not
occurred are made within 12 months of the termination of the arrangement; (D)
all payments are made within 24 months of the termination of the arrangements;
and (E) the Bank does not adopt a new arrangement that would be aggregated with
any terminated arrangement under Treasury Regulations Section 1.409A-1(c) if the
Participant participated in both arrangements, at any time within three years
following the date of termination of the arrangement.

9

 

Article IX

General Provisions

 

Section 9.01 Unfunded, Unsecured Promise to Make Payments in the Future.

 

The right of a Participant or any beneficiary to receive a distribution under
this Plan shall be an unsecured claim against the general assets of the Bank or
its Affiliates, and neither a Participant, nor his designated beneficiary or
beneficiaries, shall have any rights in or against any amount credited to any
account under this Plan or any other assets of the Bank or an Affiliate. The
Plan at all times shall be considered entirely unfunded both for tax purposes
and for purposes of Title I of ERISA. Any funds invested hereunder shall
continue for all purposes to be part of the general assets of the Bank or an
Affiliate and available to its general creditors in the event of bankruptcy or
insolvency. Accounts under this Plan and any benefits which may be payable
pursuant to this Plan are not subject in any manner to anticipation, sale,
alienation, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of a Participant or a Participant’s beneficiary. The
Plan constitutes a mere promise by the Bank or Affiliate to make benefit
payments in the future. No interest or right to receive a benefit may be taken,
either voluntarily or involuntarily, for the satisfaction of the debts of, or
other obligations or claims against, such Participant or beneficiary, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings.

 

Section 9.02 Committee as Plan Administrator.

 

(a)The Plan shall be administered by the Committee designated by the Board of
Directors of the Bank.

 

(b)The Committee shall have the authority, duty and power to interpret and
construe the provisions of the Plan as it deems appropriate. The Committee shall
have the duty and responsibility of maintaining records, making the requisite
calculations and disbursing the payments hereunder. In addition, the Committee
shall have the authority and power to delegate any of its administrative duties
to employees of the Bank or an Affiliate, as they may deem appropriate. The
Committee shall be entitled to rely on all tables, valuations, certificates,
opinions, data and reports furnished by any actuary, accountant, controller,
counsel or other person employed or retained by the Bank with respect to the
Plan. The interpretations, determinations, regulations and calculations of the
Committee shall be final and binding on all persons and parties concerned.

 

Section 9.03 Expenses.

 

Expenses of administration of the Plan shall be paid by the Bank or an
Affiliate.

 

Section 9.04 Statements.

 

The Committee shall furnish individual annual statements of accrued benefits to
each Participant, or current beneficiary, in such form as determined by the
Committee or as required by law.

 

10

 



Section 9.05 Rights of Participants and Beneficiaries.

 

(a)The sole rights of a Participant or beneficiary under this Plan shall be to
have this Plan administered according to its provisions and to receive whatever
benefits he or she may be entitled to hereunder.

 

(b)Nothing in the Plan shall be interpreted as a guaranty that any funds in any
trust which may be established in connection with the Plan or assets of the Bank
or an Affiliate will be sufficient to pay any benefit hereunder.

 

(c)The adoption and maintenance of this Plan shall not be construed as creating
any contract of employment or service between the Bank or an Affiliate and any
Participant or other individual. The Plan shall not affect the right of the Bank
or an Affiliate to deal with any Participants in employment or service respects,
including their hiring, discharge, compensation, and other conditions of
employment or service.

 

Section 9.06 Incompetent Individuals.

 

The Committee may, from time to time, establish rules and procedures which it
determines to be necessary for the proper administration of the Plan and the
benefits payable to a Participant or beneficiary in the event that such
Participant or beneficiary is declared incompetent and a conservator or other
person is appointed and legally charged with that Participant’s or beneficiary’s
care. Except as otherwise provided for herein, when the Committee determines
that such Participant or beneficiary is unable to manage his financial affairs,
the Committee may pay such Participant’s or beneficiary’s benefits to such
conservator, person legally charged with such Participant’s or beneficiary’s
care, or institution then contributing toward or providing for the care and
maintenance of such Participant or beneficiary. Any such payment shall
constitute a complete discharge of any liability of the Bank or an Affiliate and
the Plan for such Participant or beneficiary.

 

Section 9.07 Sale, Merger or Consolidation of the Bank.

 

The Plan may be continued after a sale of assets of the Bank, or a merger or
consolidation of the Bank into or with another corporation or entity only if,
and to the extent that, the transferee, purchaser or successor entity agrees to
continue the Plan. Additionally, upon a merger, consolidation or other change in
control any amounts credited to Participant’s deferral accounts shall be placed
in a grantor trust to the extent not already in such a trust. In the event that
the Plan is not continued by the transferee, purchaser or successor entity, then
the Plan shall be terminated subject to the provisions of Section 8.02 of the
Plan. Any legal fees incurred by a Participant in determining benefits to which
such Participant is entitled under the Plan following a sale, merger, or
consolidation of the Bank or an Affiliate of which the Participant is an
Employee or, if applicable, a member of the Board of Directors, shall be paid by
the resulting or succeeding entity.

 

Section 9.08 Location of Participants.

 

Each Participant shall keep the Bank informed of his current address and the
current address of his designated beneficiary or beneficiaries. The Bank shall
not be obligated to search for any person. If such person is not located within
three (3) years after the date on which payment of the Participant’s benefits
payable under this Plan may first be made, payment may be made as though the
Participant or his beneficiary had died at the end of such three-year period.

 

11

 



Section 9.09 Liability of the Bank and its Affiliates.

 

Notwithstanding any provision herein to the contrary, neither the Bank nor any
individual acting as an employee or agent of the Bank shall be liable to any
Participant, former Participant, beneficiary, or any other person for any claim,
loss, liability or expense incurred in connection with the Plan, unless
attributable to fraud or willful misconduct on the part of the Bank or any such
employee or agent of the Bank.

Section 9.10 Governing Law.

 

All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the laws of the United States and, to the
extent not preempted by such laws, by the laws of the State of Rhode Island.

Section 9.11 Payment of Taxes.

Any distribution under this Plan shall be reduced by the amount of any taxes
required to be withheld from such distribution. This Plan shall permit the
acceleration of the time or schedule of a payment to pay employment related
taxes as permitted under Treasury regulation Section 1.409A-3(j) or to pay any
taxes that may become due at any time that the arrangement fails to meet the
requirements of Code Section 409A and the regulations and other guidance
promulgated thereunder. In the latter case, such payments shall not exceed the
amount required to be included in income as the result of the failure to comply
with the requirements of Code Section 409A.

Section 9.12 Acceleration of Payments.

Except as specifically permitted herein or in other sections of this Plan, no
acceleration of the time or schedule of any payment may be made hereunder.
Notwithstanding the foregoing, payments may be accelerated hereunder by the
Bank, in accordance with the provisions of Treasury Regulation Section
1.409A-3(j)(4) and any subsequent guidance issued by the United States Treasury
Department. Accordingly, payments may be accelerated, in accordance with
requirements and conditions of the Treasury Regulations (or subsequent guidance)
in the following circumstances: (i) as a result of certain domestic relations
orders; (ii) in compliance with ethics agreements with the Federal government;
(iii) in compliance with ethics laws or conflicts of interest laws; (iv) in
limited cash-outs (but not in excess of the limit under Code Section
402(g)(1)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of the Participant to the Bank; (vii) in satisfaction of
certain bona fide disputes between the Participant and the Bank; or (viii) for
any other purpose set forth in the Treasury Regulations and subsequent guidance.

 

[Signature Page to Follow]

 

12

 

Having been adopted by its Board of Directors, this Plan is executed by its duly
authorized officer on this 11th day of December, 2008.

 

 

Attest:   NEWPORT FEDERAL SAVINGS BANK                         /s/ Judith A.
Tucker   By: /s/ Kevin M. McCarthy       For the Entire Board of Directors



13

 

